DETAILED ACTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 9, 11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalamkar et al. (US 8,086,253 B1) in view of Ramer et al. (US 2007/0061243 A1).
For claim 1, Kalamkar et al. teaches a method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for determining a keyword from user agent strings, the method comprising: receiving a plurality of user agent strings [user agent string received, column 1, lines 60-67: Kalamkar]; comparing two or more of the plurality of user agent strings based on a metric associated with each of the plurality of user agent strings [relating user agent strings for comparison, column 2, lines 42-57: Kalamkar]; but does not teach determining one or more keywords representing a type of user agent information based on a result from the comparing.
Ramer et al. teaches determining one or more keywords representing a type of user agent information based on a result from the comparing [keyword based on device and personalization, 0061: Ramer].

At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the user content display management as described by Kalamkar et al. with the grouping of agents as taught by Ramer et al.
The motivation for doing so would be for “improved search capabilities” [0004: Ramer].
Therefore, it would have been obvious to combine Kalamkar et al. (US 8,086,253 B1) with Ramer et al. (US 2007/0061243 Al) for grouping user agent strings. 
For claim 3, Kalamkar et al. and Ramer et al. teaches:
The method of claim 1, further comprising:
grouping the plurality of user agent strings into one or more clusters, wherein the two or more of the plurality of user agent strings that are compared are from a same cluster [relation lookup grouping and comparing similar user agent strings, column 2, lines 42-57: Kalamkar].
For claim 6, Kalamkar et al. and Ramer et al. teaches:
	The method of claim 3, further comprising: generating a ranked list of the one or more clusters [user agent string relating to group of devices with relation match, column 2, lines 42-57: Kalamkar]; and
lookup to match with the most related, column 2, lines 42-57: Kalamkar].
Claim 9 is a system of the method taught by claim 1.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 11 is a system of the method taught by claim 3.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 14 is a system of the method taught by claim 6.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 16 is a medium of the method taught by claim 1.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 18 is a medium of the method taught by claim 3.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 20 is a medium of the method taught by claim 6.  Kalamkar et al. and Ramer et al. teaches the limitations of claim 6 for the reasons stated above.
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
	Applicant argues that Kalamkar et al. (US 8,086,253 B1) does not teach “comparing user agent strings based on a metric associated with each user agent string”.  Kalamkar et al. teaches classifier information from a lookup table to determine the correlation to relate a user string and do comparison [column 2, lines 42-57].  Thus 
Applicant also argues that Ramer et al. (US 2007/0061243 A1) does not “determine one or more keywords based on a result from the comparison of two or more user agent strings”.  Ramer et al. teaches using the application characteristic identification information from the user agent string [0265] as contextual information to link with keywords using association [0061].  Thus Ramer et al. teaches “determining one or more keywords based on a result from the comparison of two or more user agent strings”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/12/2021 	

/AJITH JACOB/Primary Examiner, Art Unit 2161